Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on February 18, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-20 pending: all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 02/18/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-20 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Barber et al (U.S. No. 10/672,280) teaches  
provide a graphical user interface that includes one or more pages for display on a display device on the aircraft, wherein at least one page of the one or more pages includes one or more widgets for entering data; cause the at least one page to be displayed on the display device; request, from a flight management engine associated with the aircraft using an application program interface (API), data attributes for at least one widget on the displayed page.
Barber et al (U.S. No. 10/672,280) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest minimum   maximum value for data that is input via the at least one widget; receive the requested data attributes from the flight management engine; cause the at least one widget to display a title that identifies a type of data that may be entered via the widget, a data entry block for receiving data entry, and a limits field that identifies the minimum or maximum value received from the flight management engine in the data attributes; restrict data entry via the at least one widget in conformance with the minimum or maximum value provided by the data attributes for the at least one widget; and transmit data entered via the at least one widget in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163